Filed 3/6/13 P. v. DaSilva CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D061233

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. JCF25800)

MICHAEL DaSILVA,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of Imperial County, Christopher

W. Yeager, Judge. Affirmed.



         Michael DaSilva appeals his conviction of conspiracy to bring drugs into a state

prison (Pen. Code,1 § 182, subd. (a)(1); Health & Saf. Code, § 11350, subd. (h)) and his

restitution fine (§§ 1202.4(b); 1202.45). He contends the trial court violated his

constitutional and administrative rights when it denied his motion to suppress the




1        All further statutory references are to the Penal Code unless otherwise inidicated.
contents of a letter marked "legal mail" and that a $240 restitution fine violated the

constitutional prohibition against ex post facto laws. We affirm the judgment.

                  FACTUAL AND PROCEDURAL BACKGROUND2

       Correctional Officer Samuel Sandoval is part of the Centinela prison's

Investigative Service Unit (ISU) and is trained on the prison's Inmate Monitoring

Automated Recording System (IMARS) and in drug and narcotics recognition. On

August 2, 2007, Officer Sandoval was randomly scanning IMARS telephone

conversations. He heard a conversation between DaSilva and his wife Shaw Marie

DaSilva.

       Officer Sandoval testified he heard DaSilva asking his wife: "if [she] got the

stuff?" DaSilva's wife replied, "I'm waiting on Bobby's stuff, but I'm actually ironing."

They also discussed whether to send the "stuff" in one package or two. According to

Officer Sandoval, "ironing" is a way to conceal heroin within the mail and "stuff" is

generally a "common word used by inmates to identify a narcotic or certain illegal

item[s]."

       Officer Sandoval deduced from the conversation that DaSilva and his wife were

conspiring to introduce a controlled substance into the prison. Officer Sandoval

contacted the prison mailroom and asked the mailroom to notify ISU if any mail

addressed to DaSilva arrived.



2      We view the evidence in the light most favorable to the judgment. (People v.
Gaut (2002) 95 Cal.App.4th 1425, 1427.) Certain portions of the factual and procedural
history are discussed post.
                                              2
       On August 3, 2007, two U.S. mail envelopes arrived for DaSilva labeled "legal

mail" and ISU was duly notified. Another ISU Officer, Dana Mortimer, intercepted the

mail on behalf of Officer Sandoval. When Officer Mortimer arrived at the mailroom, he

received the envelopes and was told they looked a "little strange on the x-ray." Officer

Mortimer also x-rayed the envelopes and found there were "several large black blots on

the screen." Unlike normal papers that are transparent under the x-ray, these envelopes

had "different shapes in the packet."

       Both envelopes bore a return address of "Callahan & Associates," with a

San Diego street address. However, Officer Mortimer could not find that address on a

list of California attorneys maintained by the prison mailroom. Officer Mortimer found

there were two Callahan & Associates in San Diego; however, neither firm's address

matched the street address which appeared on the envelopes addressed to DaSilva.

Officer Mortimer then delivered the unopened envelopes to Officer Jesus Diaz who was

in charge of delivering legal mail to inmates.

       Under California Department of Corrections and Rehabilitation (CDCR)

regulations legal mail is opened by a correctional officer in front of the inmate whose

name appears on the address. Officer Diaz had been alerted that DaSilva's "legal mail

was going to be containing some controlled substances . . . ." Officer Diaz logged the

envelopes, then paged DaSilva and directed him to report to the program office. Upon

arrival, DaSilva showed proof of identification and signed for his mail. Officer Diaz

placed DaSilva in handcuffs and moved him to a holding cell. Officer Diaz then opened



                                             3
                                        3
the two envelopes in front of DaSilva. Officer Diaz testified that when he opened the

envelopes he saw "two sheets of paper . . . glued together." However, Officer Diaz did

not have the equipment to separate the paper; therefore, he could not determine why they

were stuck together.

       Officer Sandoval received the envelopes from Officer Diaz, and removed the

papers from the envelopes to find "bogus paperwork . . . [containing] . . . old police

reports, just random copies of papers . . . ." Officer Sandoval separated the "glued"

papers and found a "black sticky substance between [the] two sheets of paper." The

substance tested positive for heroin.

       DaSilva was indicted for conspiracy to bring drugs into a state prison (§§ 182,

subd. (a)(1), 4573), and for possession of an illegal substance in a prison facility

(§ 4573.6). The indictment alleged DaSilva committed the offenses while confined in a

state prison (§ 1170.1, subd. (c)) and DaSilva had four prior strike convictions.

       DaSilva filed a motion to suppress evidence under section 1538.5 and following a

hearing, the trial court denied the motion. In particular the court found that, even though

the correctional officers treated the envelopes as legal mail and opened them in DaSilva's

presence, the envelopes in fact were not legal mail and were subject to inspection outside

of DaSilva's presence. In determining that the envelopes could be treated like any other

inmate mail, the court noted that the correctional officers were aware DaSilva's wife



3      There was some confusion in the record about whether the envelopes were opened
in front of DaSilva. The trial court found the confusion arose from taking the grand jury
testimony out of proper sequence rather than inconsistent statements.
                                              4
might be sending him contraband, the x-ray scan revealed something irregular in the

contents of the envelopes and the return address on the envelope did not match the list of

attorneys maintained by the prison.

       Pursuant to People v. West (1970) 3 Cal.3d 595, DaSilva then agreed to plead

guilty to a single amended count of conspiracy to commit possession of a controlled

substance (§ 182, subd. (a); Health & Saf. Code, § 11350, subd. (h)) with an admitted

prior strike conviction for robbery. The court sentenced DaSilva to a lower term of 16

months in prison with an additional 16 months to be served consecutively because of the

prior strike conviction. The court also imposed a $240 restitution fine for the crime

committed (§ 1202.4(b)) and an additional, suspended $240 parole revocation restitution

fine. (§ 1202.45.)

                                       DISCUSSION

                                              I

       DaSilva contends the trial court erred in denying his motion to suppress. He

asserts that in opening the envelopes, prison officials violated constitutional, statutory

and administrative limitations on his powers. We find no error.

       Primarily we rely on the fact that there is nothing in the record which suggests the

envelopes inspected by the correctional officers contained any confidential attorney-

client communications. Rather the unambiguous record shows the envelopes, although

labeled legal mail, were in fact solely a means of introducing contraband into the prison.

Given these circumstances, in opening the envelopes the correctional officers did not in



                                              5
any manner intrude on DaSilva's Sixth Amendment right to counsel or on any cognizable

right to privacy that arose during his incarceration.

       Moreover, there is nothing in this record to support DaSilva's contention that any

of his statutory or administrative rights were infringed.

       A. Standard of Review

       In a proceeding to suppress evidence under section 1538.5, the trial court is vested

with the power to judge the credibility of witnesses, resolve conflicts in testimony, weigh

evidence and draw inferences of fact. (People v. Lawler (1973) 9 Cal.3d 156, 160.) "In

reviewing the denial of a motion to suppress, an appellate court defers to the trial courts

express or implied findings of fact that are supported by substantial evidence . . . ."

(People v. Middleton (2005) 131 Cal.App.4th 732, 737.) Under the substantial evidence

standard, we examine the entire record in the light most favorable to the trial court

decision and draw all reasonable inferences in support of that decision. (Bickel v. City of

Piedmont (1997) 16 Cal.4th 1040, 1053.) We neither evaluate the credibility of witnesses

nor reweigh the evidence. (Howard v. Owens Corning (1999) 72 Cal.App.4th 621, 631-

632.) However, the issue of whether a search or seizure was reasonable under the facts

found is a question of law for which the appellate court must exercise its independent

judgment. (People v. Loewen (1983) 35 Cal.3d 117, 123.)

       B. Prisoner Privacy

       Prisoners have no constitutionally protected expectation of privacy while they are

incarcerated and thus no expectation that their mail will not be opened and inspected by

prison officials. (See People v. Harris (2000) 83 Cal.App.4th 371, 376; People v. Burns

                                              6
(1987) 196 Cal.App.3d 1440, 1454; see also Hudson v. Palmer (1984) 468 U.S. 517, 522

(Hudson.) "A prisoner's theoretical expectation of privacy simply yields to the

institutional security of the prison." (People v. Harris, supra, at p. 376.) "[C]entral to all

other corrections goals is the institutional consideration of internal security within the

corrections facilities themselves." (Pell v. Procunier (1974) 417 U.S. 817, 823.)

       In Hudson4 an inmate argued a random " 'shakedown' " search of his prison cell

for contraband was a violation of his constitutional right to privacy under the Fourth

Amendment. (Hudson, supra, 468 U.S. at p. 519.) In finding no such right to privacy the

court stated "[p]risons, by definition, are places of involuntary confinement of persons

who have a demonstrated proclivity for anti-social criminal, and often violent, conduct."

(Id. at p. 526.) The court concluded that "[a] right of privacy in traditional Fourth

Amendment terms is fundamentally incompatible with the close and continual

surveillance of inmates and their cells required to ensure institutional security and

internal order. We are satisfied that society would insist that the prisoner's expectation of

privacy always yield to what must be considered the paramount interest in institutional

security." (Id. at pp. 527-528, fn. omitted.)




4      DaSilva relies on a pre-Hudson case, United States v. Savage (9th Cir. 1973) 482
F.2d 1371, 1373, in which the court found photocopying and reading an inmate's letter
was a violation of the inmate's Fourth Amendment rights. In light of Hudson, United
States v. Savage is no longer persuasive authority with respect to a prisoner's right to
privacy.
                                                7
        C. Legal Mail

        Although a prisoner has no general right to privacy, there are statutory and

administrative limitations on the power of prison personnel to inspect a prisoner's

confidential communications with his or her attorney. (See § 2601, subd. (b); In re

Jordan (1972) 7 Cal.3d 930, 938-939 (Jordan I); In re Jordan (1974) 12 Cal.3d 575, 579

(Jordan II).) In particular section 2601, subdivision (b), which permits inspection of

incoming mail to search for contraband, also expressly provides a prisoner with the right

to "correspond, confidentially, with any member of the State Bar or hold of public

office . . . ."

        In Jordan I, an inmate challenged a prison regulation which prohibited

confidential correspondence between an inmate and his attorney. Our Supreme Court

held that the regulation was inconsistent with the right to confidential correspondence

provided by former section 2600, subdivision (2), the predecessor to section 2601,

subdivision (b), and was therefore invalid. (Jordan I, supra, 7 Cal.3d at p. 939, fn. 4.)

The court suggested that the prison could insist that letters from attorneys be opened in

the presence of prison guards to assure that they do not contain contraband, but that they

could not ban all such correspondence. (Id. at pp. 938-939.) The court further suggested

that prison officials could assure themselves that correspondence was to or from counsel

by checking the purported lawyers' names against a list provided by the State Bar. (Id. at

p. 939.)




                                              8
       In Jordan II, the same inmate challenged a regulation which permitted prison

officials to read any printed material contained in otherwise confidential attorney

communications. The Supreme Court rejected the regulation as potentially intruding on

the attorney-client privilege and serving no institutional interest. (Jordan II, supra, 12

Cal.3d. at p. 580.) The court reiterated its earlier determination that there was only a

"remote and wholly speculative danger that an attorney, sworn to obey the laws of this

state, would assist a prisoner in avoiding legitimate prison regulations [citation] or

conspire in plots that threaten prison security." (Id. at p. 579.)

       Consistent with Jordan I and Jordan II, the state prisons adopted regulations

which attempt to protect the confidentiality of attorney-client communications and at the

same time safeguard valid institutional security interests. California Code of Regulations

Title 15,5 section 3141 (c)(6), expressly permits inmates to have confidential

communications with attorneys.

       Section 3143 of the regulations in turn prescribes the procedure for processing

incoming confidential mail and states:

       "Incoming letters must show the name, title, return address and the office of

persons listed in Section 3141 on the outside of the envelope to be processed as

confidential correspondence. An attorney's return address must match the address listed

with the State Bar. A notice or request for confidentiality is not required on the envelope.

Correspondence that is appropriately addressed with a return address that indicates it may


5     All further administrative references are to title 15 of the California Code of
Regulations unless otherwise specified.
                                               9
be confidential shall be processed and treated as confidential correspondence whether or

not it is stamped as such.

       "(a) Designated staff shall open the letter in the presence of the addressed inmate

at a designated time and place. Staff shall not read any of the enclosed material. Staff

shall remove the pages and shake them to ensure the absence of prohibited material.

       "(b) Inmates shall sign for all confidential mail at the time of delivery. This shall

be accomplished by use of a permanent logbook or use of receipts. If receipts are used,

the receipts shall be forwarded to the mailroom for filing. The log book at a minimum

must record the date of delivery, the inmates name and departmental identification

number, and the senders name and address." (Cal. Code Regs., tit. 15, § 3143.)

       D. Analysis

       Because as a prisoner DaSilva had no expectation of privacy, he cannot assert he

was the victim of any unreasonable search or seizure within the meaning of the Fourth

Amendment. (See Hudson, supra, 468 U.S. at pp. 527-528; People v. Harris, supra, 83

Cal.App.4th at p. 376; People v. Burns, supra, 196 Cal.App.3d at p. 1454.) Because the

envelopes did not contain any confidential attorney-client communications, in opening

the envelopes prison officials did not intrude in any manner on DaSilva's Sixth

Amendment right to counsel. Thus, DaSilva has no colorable claim his constitutional

rights were invaded when the envelopes were opened and their contents discovered.




                                             10
       The fact that the envelopes did not contain any attorney-client confidential

communications of course also forecloses any claim the prison infringed on the statutory

right to such communications provided by section 2601, subdivision (b) and Evidence

Code section 954.

       This leaves us with DaSilva's contention that correctional officers who opened his

mail failed to observe the requirements of sections 3141 and 3143 of the prison

regulations. The difficulty here is two-fold: first, a simple breach of DaSilva's rights

under the prison's regulations, standing alone, will not support any suppression of

evidence. (See Cal. Const., art. 1, § 28; People v. Poe (1983) 145 Cal.App.3d 574, 580.)

       Second, the record shows that, in any event, no breach of the regulations occurred.

Section 3143 of the regulations requires that an attorney's address on an incoming piece

of mail match the attorney's address as it is listed by the state bar. The trial court

properly found envelopes addressed to DaSilva did not meet this requirement. Although

on appeal DaSilva notes that Officer Mortimer was unable to confirm that the prison's list

was provided by the State Bar, the trial court could rely on the presumption that official

duties have been regularly performed and that the prison therefore relied on a State Bar

list of attorneys. (Evid. Code, § 664). We note that for his part, DaSilva made no

attempt to show the address, which appeared on the envelopes for Callahan & Associates,

matched the firm's address as listed by the bar. The relative ease with which this might

have been accomplished in the trial court is telling, but not at all surprising in light of the

fact that heroin was in fact discovered in the envelopes. As the court in Jordan II noted,

it is very unlikely that an attorney would send contraband to an inmate. Because the

                                              11
envelopes did not meet the requirements of the prison's regulations, the prison officials

were not required to treat them as legal mail.

       In sum, the record shows that in opening the envelopes the prison did not infringe

on any of DaSilva's constitutional, statutory or administrative rights. Thus the trial court

did not err in denying DaSilva's motion to suppress.

                                              II

       DaSilva also contends the court violated the ex post facto provisions of the federal

constitution when it imposed a $240 restitution fine under section 1202.4, subdivision

(b).

       In 2007 when DaSilva committed the offense, section 1202.4, subdivision (b)(1)

stated, "[t]he restitution fine shall be set at the discretion of the court and commensurate

with the seriousness of the offense, but shall not be less than two hundred dollars and not

more than ten thousand dollars." Section 1202.4, subdivision (b)(1), as amended in 2011

and effective January 1, 2012, provides for a minimum $240 fine.

       DaSilva claims the court erred because it imposed a $240 fine instead of the $200

statutory minimum that was applicable in 2007. DaSilva believes the trial court intended

to impose the statutory minimum and therefore erroneously imposed the minimum

applicable in 2012, rather than the minimum which governed crimes committed before

then. DaSilva relies on the fact that the sentencing documents prepared in December

2011 imposed a $200 fine which, by handwritten amendment, was increased to $240 at or

near the time sentence was imposed in January 2012. We are not persuaded by DaSilva's

argument.

                                             12
       The court is presumed to have followed the correct law, even if it did not explicitly

state the law it was applying. (Wilson v. Sunshine Meat & Liquor Co. (1983) 34 Cal.3d

554, 562.) An appellant has the burden of affirmatively showing error. The sentencing

court in this case made no reference to applying the statutory minimum for the restitution

fine. As the Attorney General notes, the trial court may have decided, as a matter of

discretion, that in this case it was appropriate to raise DaSilva's fine to at least the

minimum level imposed on other offenders. The trial court plainly had the discretion to

do so without offending the constitutional limitation on ex post facto laws.

                                        DISPOSITION

       The judgment of conviction is affirmed.


                                                                          BENKE, Acting P. J.

WE CONCUR:


McINTYRE, J.


AARON, J.




                                               13